DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-32, 34, 38, 42, and 43 have been cancelled.  Claims 44-48 have been amended.  Claims 52-56 are new.
Claims 33, 35-37, 39-41, and 44-56 are pending and under examination.

2.	The objections to claims 44 and 46-48 are withdrawn in response to the amendments filed on 1/19/2022.
The rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the recitations “HAM/TSP associated disease”, “other” and “such as” from the claim.
The rejection of claim 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the recitation of HAM/TSP and HAM/TSP associated diseases from the claim.
The rejection of claim 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the recitation of asthma, hay fever, allergic rhinitis, and acute/chronic otitis from the claim.

3.	Claims 33, 35-37, 39-41, and 44-56 are allowable subject to the amendments below.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the applicant’s representative V. Lakshmanan on 3/14/2022.

The application has been amended as follows: 

	Claim 45 is rewritten as follows:
A method of treating uveitis, arthropathy, dermatitis, exocrinopathy, and myositis, the method comprising administering the pharmaceutical composition of claim 37 to a subject in need of treatment.

	Claim 54
	Line 2:  Delete the recitation “bovine serum albumin (BSA)”.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious SEQ ID NO: 3 or sequences having at least 70% sequence identity to SEQ ID NO: 3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/Primary Examiner, Art Unit 1633